. Nunn, O. J.
I concur in the dissenting opinion for two reasons' only: First, the circuit court judge should have vacated the bench upon the filing of the affidavit; and the other is for the rejection of Isom’s testimony. Isom’s testimony not only showed the state of mind of Judge Hargis at the time of the conflict, but it would have tended to corroborate the defendant’s theory that .his father made the first assault. .The affidavit filed to cause the circuit court judge to vacate the bench contained only two matters worthy of notice, one of which is mentioned in the dissenting opinion, and the other is. a statement to the effect that the judge was personally prejudicial and hostile to defendant, either of which should have caused him to vacate the bench.
*607I concur in all that is said in the dissenting opinion on the two questions referred to, hut disapprove of the remainder.